Name: Decision No 1/94 of the ACP-EEC Customs Cooperation Committee of 10 June 1994 derogating from the definition of the concept of 'originating products' to take account of the special situation of the Republic of Fiji with regard to its production of certain garments
 Type: Decision
 Subject Matter: Asia and Oceania;  international trade;  European construction;  tariff policy;  leather and textile industries
 Date Published: 1994-07-09

 Avis juridique important|21994D0709(01)Decision No 1/94 of the ACP-EEC Customs Cooperation Committee of 10 June 1994 derogating from the definition of the concept of 'originating products' to take account of the special situation of the Republic of Fiji with regard to its production of certain garments Official Journal L 176 , 09/07/1994 P. 0025 - 0026DECISION No 1/94 OF THE ACP-EEC CUSTOMS COOPERATION COMMITTEE of 10 June 1994 derogating from the definition of the concept of 'originating products` to take account of the special situation of the Republic of Fiji with regard to its production of certain garments (94/386/EC)THE ACP-EEC CUSTOMS COOPERATION COMMITTEE, Having regard to the Fourth ACP-EEC Convention signed at LomÃ © on 15 December 1989, and in particular Article 31 (9) of Protocol No 1 thereto, Whereas Article 31 of Protocol 1 to the Convention concerning the definition of the concept of 'originating products` and methods of administrative cooperation makes provision for the granting of derogations to the Protocol by the Customs Cooperation Committee to facilitate, in particular, the development of existing industries or the creation of new industries; Whereas the ACP States have submitted a request from the Government of Fiji for a derogation from the definition set out in Protocol 1 in respect of certain garments; Whereas the requested derogation is justified under the relevant provisions of Protocol 1, especially as regards the development of existing industries and the creation of new industries, the fact that the applicant is an island country and the inapplicability of the rules on cumulation of origin, and by the argument that sufficient time is needed to strengthen trade links with Community firms with a view to ultimately complying with Protocol 1; whereas the derogation cannot cause serious injury to an established Community industry, provided that certain conditions relating to quantities, surveillance and duration are respected, HAS DECIDED AS FOLLOWS: Article 1 Notwithstanding the special provisions of Annex II to Protocol 1, the products listed in the Annex to this Decision manufactured in Fiji shall be considered as originating in the ACP States subject to the following conditions. Article 2 The derogation provided for in Article 1 shall cover products made in and exported from Fiji to the Community between 1 January 1994 and 31 December 1998. Article 3 The competent authorities of Fiji shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. To that end, all the certificates they issue pursuant to this Decision shall bear a reference to it. The competent authorities of Fiji shall forward to the Commission every three months a statement of the quantities in respect of which EUR.1 movement certificates have been issued pursuant to this Decision and the serial numbers of those certificates. Article 4 The ACP States, the Community and the Member States shall be bound, each to the extent to which it is concerned, to take the measures necessary to implement this Decision. Article 5 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 June 1994 For the ACP-EEC Customs Cooperation Committee The Chairmen Lingston-Lloyd CUMBERBATCH Peter WILMOTT ANNEX >TABLE>